             Case 2:20-cv-00166-APG-VCF Document 99 Filed 11/10/20 Page 1 of 2




1                                     UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                         ***
      BARBARA HEINRICH and GREGORY
4     HEINRICH,
5                           Plaintiffs,                      2:20-cv-00166-APG-VCF
                                                             ORDER
6     vs.
      ETHICON, INC.; ETHICON LLC; and
7
      JOHNSON & JOHNSON,
8                            Defendants.
9            Before the court is the Motion to Compel the Depositions of Taylor Berg and Cathy Bursey (ECF
10   NO. 93).
11           Accordingly,
12           IT IS HEREBY ORDERED that a video conference hearing on the Motion to Compel the
13   Depositions of Taylor Berg and Cathy Bursey (ECF NO. 93), is scheduled for 11:00 AM, November 30,
14   2020.
15           IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
16   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
17   conference hearing by noon, November 25, 2020.
18           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
19           INSTRUCTIONS FOR THE VIDEO CONFERENCE
20           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
21   to the participants email provided to the Court.
22           • Log on to the call ten (10) minutes prior to the hearing time.
23           • Mute your sound prior to entering the hearing.
24           • Do not talk over one another.
25           • State your name prior to speaking for the record.
     Case 2:20-cv-00166-APG-VCF Document 99 Filed 11/10/20 Page 2 of 2




1    • Do not have others in the video screen or moving in the background.

2    • No recording of the hearing.

3    • No forwarding of any video conference invitations.

4    • Unauthorized users on the video conference will be removed.

5

6    DATED this 10th day of November, 2020.
                                                        _________________________
7                                                       CAM FERENBACH
                                                        UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
